     Case 6:17-cv-00116-JRH-BWC Document 50 Filed 09/17/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHEIUV DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 TIMOTHY TIMMONS,

               Plaintifl^                                CIVIL ACTION NO.: 6:17-cv-l 16


        V.



 OFFICER MARTIN; UNIT MANAGER
 ANDREW MCFARLANE; and MR. CLARK,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 49. No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court GRANTS in part and DENIES in part Defendants' Motions

to Dismiss and DISMISSES Plaintiffs state-law negligence claims.             Plaintiffs Eighth

Amendment claims against Defendants in their individual capacities remain pending. The Court

lifts the stay imposed in the March 20, 2020 Order. Doc. 43.

       SO ORDERED,this /7 day of September, 2020.




                                    slJNITEg/STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
